Citation Nr: 1536451	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  12-14 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an a rating higher than 60 percent for valvular heart disease.

2.  Entitlement to a total rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	James Brakewood, Jr., Agent


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1973 to July 1980.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The issues of entitlement to service connection for PTSD and for hypertension have been raised by the record in the statement accompanying a Form 9 received in May 2014, and for obstructive sleep apnea in the statement accompanying a Form 9 received in May 2012, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


FINDINGS OF FACT

1.  Prior to January 2009, his valvular heart disease manifested with chest pain and dyspnea,  with an ejection fraction of 48 percent and an estimated workload of 4 to 5 METs; after January 2009, it manifested with an estimated workload of 3 METs.

2.  His valvular heart disease has rendered him unemployable since December 2007.


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 60 percent prior to January 2009, but, in resolving all doubt in his favor, the criteria are met for a 100 percent rating starting from January 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.400(o), 4.1, 4.3, 4.7, 4.104, DC 7000 (2015).

2.  The criteria for a TDIU have been met since December 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 3.400(o), 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

VA has complied with its duty to assist in developing this claim.  38 C.F.R. § 3.159(c) (2015).  Indeed, his relevant treatment records have been associated with the claims file.  He has also been provided with VA examinations to assess the severity of his CAD, which are adequate for adjudicatory purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Additional medical evidence, dated in June 2012, was uploaded into the Veteran's file on the VBMS paperless claims processing system after the May 2012 Statement of the Case (SOC) was issued, and was therefore not considered initially by the RO.  As the Board is granting a 100 percent rating effective from January 2009, he is not prejudiced by this error.

Increased rating

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4 (2015).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015).  

Consistent with the facts found, the rating may be higher or lower for periods of time under review on appeal, that is, the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The Veteran's valvular heart disease has been service connected effective from 1985, but his claim for an increase was received in December 2008.  Accordingly, even though required to review all evidence, the Board will focus on the evidence starting from one year prior to his claim, December 2007, through the present.    See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

The Veteran asserts the symptoms of his disability warrant a rating higher than 60 percent.  Valvular heart disease is rated under DC 7000, which provides for a 60 percent rating when there is more than one episode of acute congestive heart failure (CHF) in the past year, or when a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; where there is left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.  A 100 percent rating is warranted where there is chronic CHF; or when there is a workload of 3 METs or less which results in dyspnea, fatigue, angina, dizziness, or syncope; or, when there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, DC 7000 (2015).

After review of the evidence, the Board finds that a 100 percent rating is warranted starting from January 2009.  At the January 2009 VA examination, the examiner estimated that a workload of 3 to 4 METs would result in dyspnea and angina.  In August 2011, a stress test shows 1 MET resulting in symptoms.  At the March 2012 VA examination, the examiner estimated that a workload of 3 to 5 METs would result in dyspnea, dizziness, and fatigue.  The Board is resolving doubt in his favor, since the January 2009 and March 2012 findings meet the criteria for both the 100 percent and 60 percent ratings.  38 C.F.R. §§ 4.3, 4.7.

Prior to January 2009, a rating higher than 60 percent is not warranted.  There are no medical records pertaining to his heart that address the rating criteria from November 2007 up to the January 2009 VA examination.  Indeed, during that examination, he reported that he had not been to a doctor for his heart since the 1990s.  His record contains an April 2006 VA examination, which shows an ejection fraction of 48 percent, and a December 2006 VA examination, during which the examiner estimated that a workload of 4 to 5 METS would result in symptoms.  These findings correspond with a 60 percent rating.  As it is not factually ascertainable that he was manifesting symptoms at the 100 percent level until January 2009, his 60 percent rating will remain for the period prior to January 2009.  38 C.F.R. § 3.400(o)(2) (2015).

Extraschedular Consideration

The Board considered whether her claims should be referred for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b), which is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  

There is a three-step inquiry for determining entitlement to an extraschedular rating.  Thun v. Peake, 22 Vet. App, 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms," such as marked interference with employment or frequent periods of hospitalization.  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Board finds that referral for extraschedular consideration is not warranted in this case.  He complains of chest pain and shortness of breath, both of which are specifically contemplated by the rating criteria.  38 C.F.R. § 4.104, DC 7000.  He has alleged that his need for a CPAP (continuous positive airway pressure) breathing machine is a result of his heart disability, which has not been shown or suggested by the medical evidence; rather, this symptoms has been referred as a claim for service connection, as discussed in the Introduction.  The Board concludes that there is nothing exceptional or unusual about the Veteran's disability picture, and that the rating criteria adequately describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Accordingly, referral for extraschedular consideration is not warranted.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

TDIU

The Veteran's claim for TDIU is considered "part and parcel" of his increased rating claim when unemployability is suggested by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  His increased rating claim has been pending since December 2008.  The evidence shows he has not had full-time work since the 1990's, and last worked on a part-time basis in 2002, but had to quit because of his heart disability.  He has alleged he is unemployable due to his heart since at least 2004.

When any impairment of mind or body sufficiently renders it impossible for the average person to follow a substantially gainful occupation, that impairment will be found to be causing total disability.  38 C.F.R. § 3.340 (2015).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2015).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2015). 

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).

The Veteran is service-connected for the residuals of a fracture to the little finger, rated noncompensably, and valvular heart disease, rated as 60 percent disabling prior to January 2009, and as 100 percent thereafter.  As mentioned above, his claim for an increased rating for valvular heart disease was received in December 2008, thus he does not meet the schedular requirements for the period prior to January 2009.  38 C.F.R. § 4.16(a).  However, all Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the United States Court of Appeals for Veterans Claims (Court), citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Indeed, in Bowling, the Court reversed the Board only to the extent that the Board concluded that the Veteran "was ineligible for 4.16(b)-TDIU consideration."  Id. 

However, the Board finds that Bowling and Floyd's prohibition against granting an extraschedular TDIU in the first instance has been implicitly overruled through the issuance of the Court's decisions in Thun and Anderson, as well as the Federal Circuit's affirmance of Thun and its decisions in Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and Johnson.  It simply defies logic and the intent of the law that the Board is able to review de novo the determinations of the Director of Compensation, yet must send it to him in the first instance, even when the Board finds that the evidence of record already shows the Veteran is incapable of obtaining or engaging in substantially gainful employment. Cf.  Evans v. McDonald, No. 11-2917, slip op. at 16 (Vet. App. Dec. 2, 2014) (en banc) (Kasold, J., concurring) ("the standard for referral is identical to the standard for an extraschedular TDIU award"); Anderson, 22 Vet. App. at 432 (Schoelen, J., concurring) ("authorizing the Director of C & P to overrule the Board's findings with respect to the adequacy of the schedular evaluations would frustrate the Board's appellate authority.")

There is ample support for this view aside from the decisions mentioned above.  See 38 U.S.C. §§ 511(a), 7104(a) ("All questions in a matter ... subject to decision by the Secretary shall be subject to one review on appeal to the ... Board."); Disabled Am. Veterans, 327 F.3d 1339 at 1347 ("Together [sections] 511(a) and 7104(a) dictate that the Board acts on behalf of the Secretary in making the ultimate decision on claims and provides 'one review on appeal to the Secretary' of a question 'subject to decision by the Secretary' under [section] 511(a)."); Floyd, 9 Vet. App. at 100 (Steinberg, J., dissenting) ("whereas the [Under Secretary for Benefits] and the Veterans Benefits Administration have no direct statutory base of adjudicative authority, receiving all authority from the Secretary, the BVA, as the Secretary's delegation clearly recognizes in the emphasized language, has an independent statutory base of authority, which the Secretary has no authority to limit.") (emphasis added); 38 C.F.R. § 19.9(d)(2) ("A remand or referral to the agency of original jurisdiction is not necessary for any of the following purposes: Considering law not already considered by the agency of original jurisdiction, including, but not limited to, statutes, regulations, and court decisions.")

Moreover, this is a favorable determination that the Board would eventually grant, anyway, such as if the Director disapproved TDIU.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to legal requirements does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case, as such adherence would result in unnecessarily imposing additional burdens on VA with no benefit to the Veteran); see also Shade v. Shinseki, 24 Vet. App. 110, 123-24 (2010) (Lance, J., concurring) ("reopening the claim only to deny it without providing assistance would be a hollow, technical decision. There is no reason to expend agency resources on a semantic determination that is not tied to a meaningful procedural duty.") (emphasis added); Floyd, 9 Vet. App. at 95 (where the BVA had purported to grant an extraschedular rating, the Court stated that a claim for an extraschedular rating must be sent by the BVA to those "officials who possess the delegated authority to assign such a rating in the first instance," but held that the BVA's failure to so refer to such officials constituted harmless error).  

Therefore, given the Board's reasoning as outlined above, it will not make the Veteran wait for any further processing by VA.  See Delisio v. Shinseki, 25 Vet. App. 45, 63 (2011) (Lance, J., concurring) ("There is an unfortunate-and not entirely unfounded-belief that veterans law is becoming too complex for the thousands of regional office adjudicators that must apply the rules on the front lines in over a million cases per year."); cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (noting that an unnecessary remand "perpetuates the hamster-wheel reputation of veterans law").

The question that remains, then, is whether the Veteran's service-connected disabilities precludes him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015). 

At the April and December 2006 VA examinations, the Veteran complained of frequent dyspnea, and that he could not climb a flight of stairs or physical work.  He said that he could do light housework, like slowly vacuuming.  He reported that he could walk about 200 yards before having to rest, but would have to walk slowly.  He also complained of chest pain.  The April 2006 VA examination, opined the Veteran could do sedentary work.  The January 2009 VA examiner did not provide an opinion.  The March 2012 VA examiner provided a detailed explanation that the Veteran cannot tolerate moderately strenuous aerobic activity due to the potential of not meeting myocardial oxygen demands, or due to potential cardiac damage.  He has problems lifting, carrying, and walking, and has low stamina and high fatigability.  

His applications for TDIU show a history of physical labor type employment.  He worked for construction companies up until the 1990's.  He attempted to apply for jobs sorting lumbar or repairing trailers in the 1990's and 2000's, and his last job was part-time work in 2002 at a saw mill that he was not able to tolerate due to his heart.  He does not have a college degree, but he has had some training to be a correctional officer.  Employment as a correctional officer is not sedentary work.

The Board finds the evidence in relative equipoise.  It has been opined that the Veteran can perform sedentary employment, however, the evidence does not show that he has the training or experience to obtain sedentary type work.  As his all of  previous employment required physical labor, which is not able to do, the Board finds that a TDIU should be granted for the entire period under consideration, that is, from December 2007.  





ORDER

The claim of entitlement to a rating higher than 60 percent for valvular heart disease prior to January 2009 is denied.

A 100 percent rating for valvular heart disease starting from January 2009 is granted.

A TDIU is granted starting from December 2007.



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


